DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Dyar on 02/24/2021.

The application has been amended as follows: 
Claim 1
Lines 6-10: “cycling of partial pressure in the one using a first hydrogen purge having a pressure within 50 psi of [[the]] an adsorption pressure of paraxylene in the zone and a second hydrogen purge having a pressure within 50 psi of [[the]] a desorption pressure of paraxylene in the zone, and [[the]] a source of hydrogen supplying the first hydrogen purge being different from [[the]] a source of hydrogen supplying the second hydrogen purge.” 

Claim 2
“The process of claim 1, wherein [[a]] the pressure of the first hydrogen purge is higher than [[a]] the pressure of the second hydrogen purge.”

Claim 4
“The process of claim 1, wherein the pressure of the first hydrogen purge is 

Claim 5
“The process of claim 1, wherein the pressure of the second hydrogen purge is 

Claim 7
Line 2: “paraxylene-rich stream to form a paraxylene product stream and a [[2nd]] second paraxylene-lean stream.”

Claim 8
“The process of claim 7, further comprising isomerizing the [[2nd]] second paraxylene-lean stream in a [[2nd]] second isomerization zone to form a [[2nd]] second isomerate having a paraxylene concentration greater than the paraxylene concentration of the [[2nd]] second paraxylene-lean stream.”

Claim 9
nd]] second isomerization zone.”

Claim 10
Line 2: “feeding the isomerate, the [[2nd]] second isomerate, and a mixed xylene feed stream comprising C7,”

Claim 11
Line 4: “hydrogen purge, the sequence of operations of each vessel being offset in time from the sequence of”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art alone or in combination with references discloses or reasonably suggests a process for the recovery of a paraxylene product form a mixture of C8 aromatic hydrocarbons comprising a pressure swing adsorption using two hydrogen purges, the first hydrogen purge having a pressure within 50psi of an adsorption pressure of paraxylene and the second hydrogen purge having a pressure within 50 psi of a desorption pressure of paraxylene, and the sources of hydrogen that supply the first and second hydrogen purges being different sources. 

Doyle et al. (US 2002/0099251 cited in the IDS dated 06/02/2020). Doyle discloses a pressure swing adsorption process for separating para-xylene and ethylbenzene from mixed C8 aromatics using a purge gas comprising hydrogen ([0080]-[0085]; [0093]). Doyle only discloses using a single purge gas comprising hydrogen at a pressure of at least about 30 psia. Doyle fails to disclose or suggest using a first hydrogen purge having a pressure within 50 psi of the adsorption pressure of paraxylene and a second hydrogen purge having a pressure within 50 psi of the desorption pressure of paraxylene in the PSA zone. Furthermore, since Doyle fails to disclose using two hydrogen purge streams, Doyle also fails to disclose or reasonably suggest different sources of hydrogen.

Doyle et al. (US 2004/0220047 A1), directed to para-xylene selective adsorbent compositions and methods, teaches that “partial pressure swing adsorption (PPSA) operates at a substantially non-decreasing pressure and uses an inert gas, such as hydrogen or nitrogen, to purge or sweep the adsorbate from the adsorbent. Thus, PPSA processes are based on swings in "partial" pressure, rather than lowering the total unit pressure, as is traditionally practiced with PSA processes”. Doyle generally teaches that hydrogen purge gases are known to be used in pressure swing adsorption zones, however, fails to disclose using two hydrogen purges with different hydrogen sources. 

Deckman et al. (US 2002/0065444 A1), directed to a process for producing para-xylene, discloses a process comprising at least one pressure swing adsorption unit (Abstract). Deckman discloses that one or more purges within or outside each regular PSA cycle can be used and that one or more purges between or outside the adsorption and desorption mode can be used ([0035]; [0043]). Deckman discloses that a different gas or liquid material between the adsorption and desorption steps may be used as needed to remove undesirable buildups of various products ([0070]). However, Deckman fails to disclose or reasonably suggest that the purges described in the specification are hydrogen purge streams used to affect the cycling of partial pressure in the zone. Rather, the purges disclosed by Deckman are carried out between the adsorption and desorption and/or between the PSA cycles to remove undesirable buildups of various products and not to affect the partial pressure in the PSA zone during adsorption and desorption. As such, the purges disclosed by Deckman are not equivalent to the claimed hydrogen purge streams that affect the cycling of partial pressure in the PSA zone which affect the adsorption and desorption of paraxylene in the PSA zone. The purges of Deckman remove entrained para-xylene or undesirable components from the adsorbent after adsorption effluent is produced and/or after desorption effluent is produced (see for example claim 18 of Deckman).

Therefore, no prior art alone or in combination discloses a process as claimed comprising a first hydrogen purge having a pressure within 50psi of an adsorption pressure of paraxylene and a second hydrogen purge having a pressure within 50 psi of a desorption pressure of paraxylene, with the sources of hydrogen that supply the first and second hydrogen purges being different sources. As such, claims 1-11 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772